Appeal from an award for death benefits in favor of an alleged dependent mother of a deceased employee. There is evidence that the family of which decedent was a member pooled their income. There is also evidence to support the finding that the mother was dependent in part upon the contribution of decedent. The weight of this evidence was for the State Industrial Board. No issue of law is presented. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.